El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El fundamento de esta apelación es que la corte inferior cometió error en la apreciación de la prueba porque ésta no justifica la culpabilidad del acusado.
Al apelante se le imputó que voluntaria y maliciosa-mente, mientras manejaba un automóvil y debido a su fun-cionamiento, tuvo un accidente o choque con otro automóvil en una de las carreteras de esta Isla resultando destrozado dicho automóvil y heridos sus pasajeros, no habiéndose de-tenido el acusado para dar su nombre y número de la licen-cia a las personas perjudicadas ni prestádales ayuda ni co-*13municado el accidente a la estación de policía más inmediata.
El fiscal presentó en el juicio las declaraciones de tres testigos. El primero de ellos, Miguel Burset, declaró que el día del suceso como a la una o una y media de su tarde ve-nía de Yega Baja para San Juan en un automóvil guiado por Miguel A. Landrón a 35 millas de velocidad para asis-tir a las carreras del hipódromo: que bastante cerca de dicho pueblo y en una recta encontraron en la misma direc-ción otro automóvil -manejado por el acusado al que se le pidió paso y se echó a la derecha y cuando el otro automó-vil iba a pasar el acusado le cerró el paso produciéndose el accidente, yéndose a la cuneta el automóvil en que iba el testigo y volcándose, sin que pueda decir en qué parte de los automóviles chocaron: que el automóvil del acusado si-guió su camino sin detenerse: que no puede decir si el acu-sado se dió cuenta del accidente y que el golpe no fué vio-lento sino simplemente cerrar el paso -voluntariamente: que los vehículos no chocaron aunque le parece que rozaron. Rogelio Alvarez manifestó lo mismo que el anterior y tam-bién que cuando iban a pasar al otro automóvil del acusado éste les cerró el paso. Miguel A. Landrón, chauffeur del automóvil volcado, explicó que pidió derecha al otro auto-móvil en una recta y al dársela aceleró la marcha y que tocó bocina otra vez y entonces el acusado cerró el paso y al desviar el testigo su automóvil fué a parar a la cuneta: que si el acusado hubiera conservado su derecha nada hu-biera sucedido: que no había obstáculo en el camino para que el acusado doblara a su izquierda y que si el testigo no desvía hubieran chocado los dos automóviles, pues estaba a pocas pulgadas del otro automóvil cuando le fué cerrado el paso.
La prueba del acusado demostró que cuando su automó-vil fué detenido al llegar a Bayamón no tenía señal alguna de choque; y el acusado y un pasajero declararon que no tuvieron choque alguno y que se enteraron del accidente cuando se lo informó la policía de Bayamón.
*14De esa prueba resulta que el automóvil de Landrón no se volcó porque tuviera un choque con el que guiara el acu-sado, extremo que no ha imputado ningún testigo del fiscal, sino porque el acusado después de haberse echado a su derecha para dejar pasar al otro vehículo le cerró el paso, lo que fué causa de que el otro tuviera que desviar rápida-mente a su izquierda y de que se produjera el vuelco y las heridas en sus pasajeros; acto que debe reputarse intencio-nal a falta de prueba en contrario.
Es cierto .que el automóvil volcado caminaba a tal velo-cidad que según la ley es evidencia prima facie de ser con-ducido sin el debido cuidado (Ley No. 75 de 1916, artículo 13, apartado a) pero entendemos que a pesar de esa velo-cidad el vuelco fué debido al acto del apelante cerrando el paso al otro automóvil que lo obligó a desviar rápidamente para evitar un choque, produciéndose el vuelco.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.